DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (R2-168713 as submitted by the applicant with IDS dated 08/06/2020) in view of Chen (US Pub. 2018/0092157).
Regarding claims 1, 13 and 20, Ericsson teaches a data transmitting apparatus, comprising: a processor being further configured to: in a radio resource control (RRC) state other than an RRC_connected state: determine to maintain in the RRC state other than the RRC connected state and transmit data when available data amount is less than or equal to the threshold, and determine to transmit data after entering an RRC connected state when available data amount is greater than the threshold (“whether data transfer is by leaving the “state” or data transfer can occur within the “state”” in section 1, “remain in RRC_INACTIVE (which would be a typical action for small data) or resume … to RRC_CONNECTED” in section 3.2, see also “eNB assigning the grant size for the small data transmission” in section 3.5.1); and a transmitter configured to, in the RRC state other than the RRC_connected state: transmit data and a request message for entering the RRC connected state to the network device when the processor determined to maintain the RRC state other than the RRC connected state (“Transmit data together with initial RRC message for transition to connected” in section 1, see also “RRC Connection resume request” and “Data-tx” in step 3 in Figure 1), wherein the data transmitting apparatus is further configured to determine whether to maintain in the RRC state other than an RRC connected state or enter the RRC connected state according to a response message from the network device (“RRC response message which could either be an “RRC suspend” or an “RRC resume” or an “RRC reject”” in section 3.3, see also “RRC Response” in step 4 in Figure 1), and wherein the transmitter is further configured to transmit data to the network device after entering the RRC connected state when the processor determined to transmit data after entering the RRC connected state (“c) Transmit data in “new state”” section 1, see also any data transmission after RRC resume in section 3.3).  Ericsson, however, does not teach receiving a threshold of available data amount configured by a network device via broadcast.  Chen teaches receiving a threshold of available data amount configured by a network device via broadcast (“the network might grant a predefined size of UL resources for small data transmission” in [0048]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ericsson to have receiving a threshold of available data amount configured by a network device via broadcast as taught by Chen in order to provide network criteria for a setting small data indication [0045] and allow automatic UE behavior to avoid additional signaling [0046]. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 13 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414